I am happy to join previous speakers in congratulating Mr. Ismat Kittani on his election as President of the thirty-sixth session of the General Assembly. His personal qualities augur well for his success in performing the important functions entrusted to him by the Assembly.
179.	I should also like to pay a tribute of admiration and appreciation to his predecessor, Mr. Rudiger von
Wechmar, for his leadership of the thirty-fifth session, which all previous speakers have acknowledged to have been dynamic and decisive.
180.	Finally, I should like to express the admiration of the delegation of Costa Rica for the consummate skill with which the Secretary-General has carried out his important duties.
181.	It is an honor and a privilege for me to be able to welcome to the United Nations a sovereign and independent Belize. We share the great emotion which its representatives must feel today. Their presence will lend renewed vigor to the United Nations, which with each day that passes represents all the peoples of the earth with greater enthusiasm. We welcome Belize's entry into the United Nations, where common struggles await us. After 35 years we are witnessing the collapse of colonialism all over the world. This is one of the great achievements of the United Nations and the fulfillment of one of the fundamental principles of its Charter.
182.	I have great pleasure in welcoming the Republic of Vanuatu as a Member of the United Nations. Costa Rica was most gratified when Vanuatu became independent on 30 July 1980 and wishes this new Member State a happy, peaceful and prosperous future for its people, trusting that its newfound freedom and self-determination will be preserved and strengthened.
183.	As the Secretary-General so clearly says in his report [A/3611], the picture of international risks and dangers which he described to us a year ago, far from disappearing, has become more disturbing than ever.
184.	There has not been the necessary will in international affairs to permit the major changes which might enable peoples to live together in harmony. There has been no change in the politics of domination which continue to block the possibilities of progress towards a better world for all mankind.
185.	The political and ideological struggles between the great Powers have intensified, while in some regions new sources of armed conflict have arisen. The competition for spheres of influence continues unabated, thwarting the aspiration of peoples to a world order in which weak and powerful nations alike would organize their relations and tackle their common problems with the full participation of all.
186.	In the light of this disturbing situation, the purposes and principles of the United Nations acquire greater relevance. Costa Rica believes in international organizations. We believe that within this Organization and under its auspices we can reconcile extreme positions and settle the conflicts which threaten peace and justice. We can develop a feeling of human solidarity despite the incomprehension and intransigence of a handful of States. If we are tenacious and persevering we shall be able to achieve these goals through concerted political, social and economic action.
187.	As the Assembly begins its work this year, the Government of Costa Rica would like to place on record its position on some of the serious problems confronting the international community.
188.	Central America today is an erupting volcano. It is the battlefield for the struggle of peoples for freedom and dignity, and it roust suffer all the unhappy consequences of that struggle. The peoples of Central America are demanding greater social justice, complete freedom and respect for human dignity. Various forces and interests oppose these legitimate demands: the selfishness of those who wish to maintain the status quo for the benefit of the few, in total disregard of the vast majority; the direct damage caused to our countries by the international economic situation, particularly inflation, the drop in international market prices for our commodity exports and the inordinate rise in the price of energy-related products, all of which affect our region particularly, because of its geographical, economic, social and political situation; and, finally, the manipulation by extremist ideologies which, taking advantage of these circumstances, are trying to subvert the people's legitimate ideals and steer our nations towards the fateful goal of left-wing or right-wing extremism.
189.	We are confident that the countries of Central America will manage to emerge from this titanic struggle as democratic nations committed to peace, freedom and justice.
190.	It is with sorrow that we witness the bloodbath suffered by the fraternal people of El Salvador. Costa Rica has given its backing to the Government of President Duarte, as a viable transitional formula by which the country can move towards institutionalization, and is grateful for the latter's efforts to achieve a peaceful and lasting solution by means of a political dialog leading to the expression of the popular will in free and democratic elections.
191.	The problems facing Central America do not concern that region alone. Our success or failure in resolving the crisis has a direct bearing on the future of democracy not only in the region but throughout the world.
192.	The geographical, economic and social constraints suffered by the countries of the region prevent them from resolving the crisis without the support of the community of nations. The international community knows this and is willing to help, for such is the duty of every country in the world that believes in democracy and whose system of government is based on freedom, justice and peace. The industrialized countries have a special responsibility, for they are in the best position to help and cooperate in the defense of democracy and of these fundamental principles.
193.	In this context, we have promoted the Central American dialog, and we have acknowledged with enthusiasm the interest expressed by the Foreign Ministers of Canada, Mexico, the United States and Venezuela to assist the region in the search for solutions to its economic problems. Also, we support the proposal of the Foreign Minister of Peru to set up a trust fund that would serve as a basis for an aid program of horizontal cooperation [6th meeting, para. 163],
194.	Notwithstanding the serious crisis in the region, my country has continued to conduct its affairs in a peaceful and orderly fashion, respecting the electoral decisions of its people, solving its problems within a state of law and trusting in God and man. We have been the calm eye in the middle of the cyclone that buffets our suffering neighbors.
195.	In the struggle between spiritual and purely material values, between freedom without bread and bread without freedom, we Costa Ricans have achieved the ideal goal of bread and freedom. For 160 years we have upheld the ideals of economic and social justice, freedom, respect for human rights and representative government,
196.	But all this can change if we are not careful. There can be no doubt that our peaceful way of life and our love of freedom are threatened by the critical situation facing the world today. This is why, in the interests of the very survival of democracy, intelligent and close collaboration is needed now more than ever before between the industrialized and developing countries. It is only by unity of action that we can move forward, preserving system that affords man the best opportunities in his search for happiness and his enjoyment of peace, freedom and justice,
197.	I wish to reiterate that my country is aware of the historic role that the stability of its democratic system demands that it play in the Central American region. Consequently, we desire the establishment in Central America of governments that are a true expression of the popular will, the product of an electoral process, a democratic manifestation in the true sense of the word; governments that will lead their peoples to economic and social progress in peace and freedom.
198.	The Latin American countries form a group of re> publics with ties unmatched anywhere in the world. Latin. American unity is an historical necessity if our countries* are to be able to play their part in the community of nations and develop their potential to the full. Today, despite its difficult economic situation, its precarious social stability and its slow progress towards democracy, Latin America is part of the developing world that shows a greater identity of aims, a greater convergence towards those aims and a greater possibility of managing to achieve them.
199.	Latin Americans must be alive to the tremendous historical importance of the present moment and of our responsibility towards the future, which calls for wisdom and courage in the decisions which our peoples expect and demand of us. By striving for a Latin American consensus free of intolerance and exclusivity, we shall be helping to strengthen the United Nations.
200.	My country has been a staunch supporter of all the efforts and actions to change the present international order and lay the bases for genuine cooperation among' all States. We are convinced of the effectiveness and the necessity of common action in this era of determined opposition to domination and exploitation. The unity and solidarity of the third world are the new alternative for securing recognition for the common aspirations for justice and equity.
201.	We realize that it will be difficult for our countries to move ahead with their development programs until the foundations have been laid of a new international economic order which places the same value on our raw materials and our labor as it does on the labor, manufactured goods and technologies of the industrialized' countries. In this connection, the NorthSouth and South
South dialogs and the global negotiations on international economic cooperation for development are especially significant.
202.	My delegation notes with regret that, 35 years after the Assembly first considered the question of apartheid, the Government of South Africa continues to repress that country's black population. The United Nations cannot continue to be a passive witness to events in southern Africa. Costa Rica supports the measures taken by the United Nations in the struggle against apartheid.
203.	I should like to emphasize once again that there is a tradition of antiracism in Costa Rica, one that has its roots in our history. All the ethnic groups in our country have mixed spontaneously, and we are proud to be a nation with a democratic system that allows every Costa Rican without distinction to develop his skills.
204.	My delegation hopes that more decisive steps will be taken at this session to put an end to this form of totalitarianism, and, on behalf of our Government, we shall vote in favour of and join in any action that might further the struggle against apartheid and contribute to its final eradication.
205.	The Government of Costa Rica condemns South Africa's illegal occupation of Namibia. South Africa has an obligation to withdraw its administration from that Territory so that the people of Namibia can achieve a genuine independence that respects their territorial integrity, including Walvis Bay and the coastal islands. We support the legitimate struggle of the Namibian people for self determination.
206.	We strongly condemn the invasion of Angola recently committed by South Africa from Namibia. My delegation considers the situation in Namibia to be a threat to international peace and security and therefore urges all Member States to strengthen the comprehensive sanctions against South Africa in order to compel it to comply immediately with United Nations resolutions on Namibia.
207.	With respect to the situation in Afghanistan, the delegation of Costa Rica stated its position at the Security Council's emergency meeting called in response to requests by numerous States Members of the United Nations, Costa Rica among them, which believed that what was happening in Afghanistan then, and is still happening there today, constitutes a serious violation of the fundamental principles of international law by one of the permanent members of the Security Council and hence a grave threat to international peace and security.
208.	The position taken then remains the same today. Like most of the countries of the third world, my country relies on the enforcement of international law for its external Security and is above any suspicion of seeking to interfere in the internal affairs of its neighbors or of any other nation. We are concerned therefore that treaties of friendship, cooperation and good-neighborliness can overnight become tools of aggression, invasion and intervention in the affairs of a sovereign State. We are also concerned over what happens in any other part of the world, especially when the good faith and friendly intentions that inspire international law are violated.
209.	For years, Costa Rica has followed developments in Cyprus with keen attention and interest. We attach the greatest importance to the preservation of that country's independence, sovereignty and territorial integrity in accordance with relevant United Nations resolutions, and we hope that the sense of responsibility of the States and communities directly involved in the conflict will prevail.
210.	The Government of Costa Rica maintains the position it has taken at previous sessions of the General Assembly with regard to the serious situation in the Middle East. There are several difficult elements in that conflict, some of them deeply painful, such as the useless bloodbath inflicted on the communities of Lebanon, for whom the international community should be able to guarantee the right and the real possibility for finding peace and harmony, without the outside interference that makes that impossible. Other elements, besides being painful, seriously threaten the peace of the world; among them is the ArabIsraeli conflict. We believe that the problem could be solved if the parties to the conflict were truly determined to put an end to it and if all involved accepted that both an Israeli and a Palestinian State have a right to existence, that dialog is the best means of relaxing the tensions between the parties and is a prerequisite to formal negotiations, and that the Israeli and Palestinian States have a right to live within definite, secure borders guaranteed by the United Nations.
211.	Were the parties to the conflict to agree to those principles, the problem could be solved and the borders of the States could be fixed in a universally satisfactory manner. The Government of Costa Rica has a very clear picture of what the Middle East could be if all the States there were to put an end to hostilities and launch a program of cooperation among themselves, thereby heeding the call for peace that we have so often made in this forum.
212.	We have always added Costa Rica's voice to those of many other Member States and have joined in the efforts to achieve peace, justice, freedom and respect for human rights in Kampuchea. Like all peace-loving peoples, we believe that the people of Kampuchea deserves to be allowed to live in peace and fully to exercise its rights as a sovereign and independent State.
213.	Strategic interests cannot take precedence over the longing of peoples for freedom nor usurp their right to genuine self-determination, territorial integrity and independence. That is why my delegation supported General Assembly resolutions 34/22 and 35/6 and believes we must continue to insist on fulfillment of the requirements outlined in paragraph 3 of resolution 35/6. I should like to reiterate our hope that the difficult and serious situation in Kampuchea will be resolved by means of the necessary political will and a manifestation of the spirit of justice.
214.	Faithful to the fundamental principles of the United Nations, my country believes that the process of decolonization resulting from the effective exercise by peoples of their right to self-determination is now almost complete.
215.	My Government supports and will continue to support all legitimate struggles for the effective exercise of the right to self-determination in accordance with resolutions 1514 (XV) and 1541 (XV), which were adopted by the General Assembly 20 years ago and which have since been both guide and foundation of the decolonization process. That is why we have supported the just aspirations of the POLISARIO Front" and have recognized the sovereign and independent Sahraoui Arab Democratic Republic.
216.	In all the years that the question of Korea has been before the General Assembly, Costa Rica has advocated direct contacts between the two parties at the highest level with a view to arriving at an understanding that would put an end once and for all to a tense situation which affects not only the Korean peninsula but also the entire region of NorthEast Asia. Despite the repeated initiatives of the Republic of Korea, as put forward by President Chun on 12 January 1981 and again on 5 June, and despite the support of Members of this Organization for direct dialog as a means of achieving the peaceful reunification of Korea, no such contacts have been possible.
217.	My country further believes that both Koreas should be admitted as full Members of the Organization, as a first step towards creating an international climate of reconciliation and, ultimately, peaceful democratic reunification, that is, by means of free elections, thereby enhancing the principle of the universality of the United Nations.
218.	My delegation once again appeals to Member States to make their positive contribution towards creating a favourable climate for the resumption of the dialog between North Korea and South Korea and for the peaceful resolution of the question of Korea.
219.	It has become a frustrating ritual for those of us who come to the Assembly year after year to draw attention to the grave risks presented by the arms race, to speak in the debate on that subject. The military forces of the great Powers and the tremendous destructive power of their weapons cast the darkest of shadows over the world. The arms race is a fierce competition to acquire more and better weapons. Not only do nuclear weapons pose an intolerable threat because of the unspeakable devastation that they cause, but the theories about their use and the prospects of their spread to other States magnify that threat and can make disarmament ever more difficult to achieve.
220.	In this connection, I should like also to emphasize the importance my country attaches to all efforts to prevent the militarization of outer space and to reiterate once again Costa Rica's pacifist vocation and its conviction that it is only through conciliation and peace that our peoples can move forward.
221.	We are convinced that the problems of disarmament, although difficult and complex, can be solved if weak and powerful together are determined to solve them. The future of mankind depends to a large extent on how we solve those problems, and in that process the United Nations will continue to be the most appropriate body for pooling our efforts and freeing mankind from the threat of destruction.
222.	The question of the University for Peace was first brought before the Assembly at its thirty-fourth session, when the idea of establishing the University was approved and an international commission created to prepare its organization, structure and setting in motion [resolution 341 111]. The Commission's report" was presented to the General Assembly at its thirty-fifth session. On the Commission's recommendation, on 5 December 1980, the Assembly decided by consensus to establish the University for Peace and approved the University's Charter and the International Agreement for the Establishment of the University for Peace. Since that time 20 countries have signed the Agreement.

223.	The University is conceived as an international institution created with the intellectual and material cooperation of all countries, as a melting pot where different cultures can make their contribution to peace, as an international forum where the theoretical and practical problems of peace and war can be studied and explained, and as a house of learning which can create alternatives for peaceful coexistence among all the peoples of the earth.
224.	On behalf of the Government of Costa Rica, I should like to thank the General Assembly for its clear and resolute support for this venture. We are especially grateful to the Secretariat and above all to the Secretary General, who made his own decisive contribution to the new institution's promising future by appointing such an eminent and representative Council, which will no doubt convince the world, and the United Nations in particular, of the immense challenge facing the University and help ensure that its objectives are achieved and even surpassed.
225.	I make a fervent appeal to all Governments to make their decisive contribution to this new venture, designed to strengthen the foundations needed for establishing an increasingly just and, hence, increasingly peaceful world.
226.	Costa Rica is confident that the Third United Nations Conference on the Law of the Sea will finally complete its work in spring 1982 in New York. We are ready to take final decisions at that last session and then to go to Caracas with all the other participating States to adopt the Convention on the Law of the Sea so long awaited by the international community. It is in this spirit that we urge those nations which appear to have problems with the text of a convention which was forged with the assistance and understanding of all participants to join in working towards a consensus with the greatest good will. Failure to adopt a convention like that embodied in what is now the Conference's official text would seriously damage the relations between rich and poor nations and would no doubt become a further source of international tension.
227.	Human rights constitutes one of the issues to which the Organization has devoted time, effort and determination. As it is one of the cornerstones of our foreign policy which we have reaffirmed in numerous declarations, we shall support any initiatives which might help to strengthen human rights and promote their strict observance and protection wherever there is an attempt to violate or lessen them.
228.	The question of human rights is becoming more relevant every day, which makes it increasingly vital and indispensable that the international community join jn efforts to protect them. We believe that human rights are a matter of universal importance. Costa Rica believes that it must pursue its efforts in support of the creation of a post of United Nations High Commissioner for Human Rights.
229.	I should like to draw attention to the concern expressed by the Secretary-General in his report to the General Assembly at the lack of appropriate ways and means of filling the vacuum that exists in the field of the promotion of and respect for human rights. Costa Rica, a staunch defender of human rights and fundamental freedoms, is seeking to strengthen the international machinery for the protection and promotion of human rights, so as to guarantee or improve the conditions in which such rights are exercised internationally.
230.	The Government of Costa Rica is deeply concerned at the serious refugee problem, which often threatens the political and social stability and economic development of the States and regions concerned, especially developing regions. That is why it cosponsored resolution 35/124 on the subject, adopted on 11 December 1980. That resolution represented an important step in the search for a solution to this problem at the present session of the General Assembly. At future sessions the international community will be called upon to consider not only the humanitarian aspects of the problem but also the adoption of preventive measures to prevent new flows of refugees.
231.	The Government of Costa Rica supports the ideas and suggestions formulated by the Government of the Federal Republic of Germany in the Security Council and wishes to express the hope that other Members will participate and help in ensuring that these ideas and suggestions are discussed fully so that we can proceed in this direction in close cooperation.
232.	Costa Rica has requested the inclusion in the agenda of a new item entitled "Declaration of a Peace Year, a Peace Month and a Peace Day" [see A/361197] not only because it is committed to the cause of peace but also because it acted as host to the Sixth Triennial Conference of the International Association of University Presidents held at San Jose from 28 June to 3 July 1981, which proposed such an initiative. My Government welcomed the proposal and had the honor of submitting it to the General Assembly at the thirty-sixth session. I shall not go into the details of the draft resolution here, Its text will be submitted to delegations in the hope that this initiative will receive the General Assembly's broad support.
233.	I should like to end by reiterating my country's faith in the validity and vitality of the Organization. We are firm believers in the decisive role that the United Nations must play in shaping the future of mankind in an environment of peace, freedom and universal justice.

